 316DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By unilaterally ordering the transfer of, and by transferring,from its Detroitplant to its Grand Haven plant work that was formerly performed by employees inthe aforesaid appropriate unit without first giving the Union an opportunity tobargain with respect thereto, Respondent has violated Section 8(a) (5) of the Act.6.By the foregoing conduct, Respondent has interfered with,restrained, andcoerced its employees in the exercise of rights guaranteed by Section7 of the Actand has thereby violated Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Local 60, International Association of Bridge,Structural andOrnamental Iron Workers,AFL-CIO [Gouverneur Iron Works,Inc.]andEdward O. Schrader.Case No. 3-CB-764. October 29,19641DECISION AND ORDEROn August 3, 1964, Trial Examiner Thomas F. Maher issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Decision.Thereafter, the Respondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mein-ber panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and brief, and the entire record in this case, and findsmerit in the Respondent's exceptions.The Trial Examiner found that by refusing to clear Edward O.Schrader for employment with Gouverneur Iron Works, Inc., Re-spondent caused Gouverneur to discriminate against Schrader in vio-lation of Section 8(a) (3) of the Act, and that by such conduct theRespondent violated Section 8(b) (2) and (1) (A) of the Act.Specifically, the Trial Examiner found that Gouverneur's job sup-erintendent,McAllister, refused to hire Schrader because he was be-hind in his dues payments to Respondent Local.As Schrader testi-fied, McAllister stated to Schrader that he was told by Respondent'sbusiness agent, Kaulbeck, in the course of a telephone conversation,that Schrader was "five months behind in your union dues and Ican't put you to work." Schrader further testified that when he(Schrader) telephoned Kaulbeck and asked him why he could nothave the job, Kaulbeck replied that Schrader was 5 months behind149 NLRB No. 29. LOCAL 60, INT'L ASSN. OF BRIDGE, STRUCTURAL, ETC.317in his dues and that there were paid-up men in the union hall await-ing assignments.Neither McAllister nor Kaulbeck was called as awitness and neither testified at the hearing.On the foregoing testi-mony the Trial Examiner concluded that, while it had not beenshown that the Respondent and Employer were in'any way contrac-tually related nor was there evidence of the existence of a hiring ar-rangement or practice of referral, Respondent had unlawfully im-posed its will on the Employer so as to prevent it from hiring aqualified employee.We cannot accept Schrader's testimony as to McAllister's statementas competent evidence of a threat by Kaulbeck to take economic ac-tion against Gouverneur if Schrader, a member in bad standing, washired.As indicated, neither McAllister nor Kaulbeck testified, andSchrader's testimony as to what McAllister said about his conversa-tion with Kaulbeck is, as to Respondent, pure hearsay and is, in anyevent, insufficient to establish such a threat of economic action.Fur-thermore, although the Trial Examiner found that the Union "im-posed" its will on the Employer, he specifically stated he could notfind that there was, in fact, an agreement or "tacit understanding"that the Employer shall not employ anyone without prior clearanceby the Union. It is well established that "[n]either employer norunion can be held accountable for the unilateral actions of the other.Neither is bound to police the other nor can it be inferred that anunfair labor practice indulged in by one is caused by the undisclosedactivity of the other or through the tacit understanding of both.-Evidence of such activity or understanding is necessary." 1 In ouropinion, the evidence set forth above is insufficient to warrant theconclusion that the Employer was at any time bound by an under-standing with the Respondent to use only union members in goodstanding.So far as the record shows, although the Employer re-fused to hire Schrader without prior clearance by the Respondent,the Employer could have, if it desired, employed ironworkers with-out reference as to whether they were union members or in good orbad standing with the Union.2Accordingly, as the record fails toestablish that Gouverneur's refusal to hire Schrader was caused bythe Respondent, we shall dismiss the complaint.[The Board dismissed the complaint.]1 SeeLocal626,United Brotherhood of Carpenters and Joiners of America,AFL-CIO(Food Fair Stores,Inc.),142 NLRB 1238, citingBrotherhood of Painters,Decorators &Paperhangers of America,etc. (Spoon TileCo.),242 F. 2d 477(CA. 10).Ibid.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a chargefiled onApril 10, 1964, by Edward O. Schrader, the ActingRegional Director for Region3of theNational Labor Relations Board, herein 318DECISIONSOF NATIONALLABOR RELATIONS BOARDcalled the Board, issued a complaint on behalf of the General Counsel of the Boardon May 12, 1964, against Local 60, International Association of Bridge, Structuraland Ornamental Iron Workers,AFL-CIO,Respondent herein,alleging violationsof Section 8(b)(1) (A) and (2) of the National Labor Relations Act, as amended(29U S.C , Sec 151,et seq.),herein called the Act. In its duly filed answerRespondent, while admitting certain allegations of the complaint, denied the com-missionof any unfair labor practice.Pursuant to notice a hearing was held before Trial Examiner Thomas F. Maheron July 1, 1964, in Syracuse, New York.All parties were represented by counseland afforded full opportunity to be heard, to present oral argument, and to filebriefswithme.Upon submission of oral argument the filing of briefs waswaived.Upon consideration of the entire record of this case and upon my observation ofeach witness appearing before me, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI.THE BUSINESS OF THE EMPLOYERGouverneur Iron Works, Inc., the Employer of the employee' filing the instantcharge, is a New York corporation with its principal office and place of businesslocated at Gouverneur, New York, where it is engaged in the fabrication, manu-facturing, sale, and distribution of structural steel and other metal products. Inaddition,Gouverneur has been, or is engaged, at various worksites throughout theState of New York, in supplying the services of the erection and installation ofstructural steel and miscellaneous metal and metal products.In addition, in theyear 1963, including but not limited to the work engaged by Gouverneur, it wasengaged in work at the Fonda Container plant in St. Albans, Vermont, where itdelivered steel and erected same.This steel was- purchased by Gouverneur from apoint outside the State of Vermont and ordered into the State of Vermont anddelivered there.Gouverneur received for the sale and installation of such steelfrom Fonda, an amount in excess of $100,000.During 1964 Gouverneur engaged in the sale and delivery of steel to F. W.Woolworth Co. at the Burlington, Vermont, seat. This steel was purchased byGouverneur and delivered to a point outside of the State of New York.Gouver-neur received in excess of $80,000 for the sale and delivery of such steel toWoolworth.Upon the foregoing stipulated facts I conclude and find that Gouverneur IronWorks, Inc. is an employer engaged in commerce within the meaning of the Act.II.THE STATUS OF THE RESPONDENTLocal60, International Association of Bridge,Structural and Ornamental IronWorkers,AFL-CIO,isa labor organization within the meaning of the Act and Iso conclude and find.III.THE UNFAIR LABOR PRACTICESA. Sequence of events.Edward O. Schrader was a member of 15 years' standing of Local 60 and aqualified ironworker.On the morning of March 26, 1964, he appeared at theconstruction site of the Papertronics plant in Oswego, New York, in search ofemploymentHe first approached the superintendent of the prime contractor,Northeast Construction, who, upon learning of Schrader's ironworker qualificationsintroduced him to Lee McAllister, Gouverneur's foreman on the Papertronicsjob.2 Schrader thereupon asked McAllister for a job as an ironworker with Gou-verneur.McAllister first inquired of Schrader if he was a union member and if he1 It iswell settledthat applicants for employment, In this case Edward 0 Schrader,are considered employees for the purposesof the Act.Phelps DodgeCorp. v. N.L R B ,313 U S 177,191-192;Local No.636of the UnitedAssociationof Journeymen andApprentices of the"Plumbing and Pipe Fitting Industry of the United States and Canada,AFL-CIO,et at.(The Detroit Edison Company and Westinghouse Electric Corporation),123 NLRB 225, 2322The factsherein are based upon the credited,undenied testimony of Schrader, cor-roborated in substantial part by Dean Parshley,a Gouverneur employee who was presentduring the events related herein LOCAL 60, INT'L ASSN. OF BRIDGE, STRUCTURAL, ETC.319carried an Iron Workers book.Upon learning that Schrader was thus qualifiedMcAllister replied, "You can go to work if it's all right with your businessagent."He also stated to Schrader, "I will clear you in when I clear myself in." 3At this point McAllister telephonedWilliamKaulbeck, Local 60's businessagent.McAllister's end of the telephone conversation was to the effect that hewanted to clear in himself and a fellow member of Local 440-Parshley.He thentold Business Agent Kaulbeck that he had a man from Local 60, Schrader, whomhe would put to work if it was all right with him.After an extensive reply byKaulbeck,McAllister turned to Schrader and said, "He says that you are fivemonths behind in your Union dues and I can't possibly put you to work." Schra-der then asked to talk to Kaulbeck who replied that he did not wish to talk tohim.When Schrader reached the telephone Kaulbeck had already hung up.Shortly thereafter Schrader resolved to call back Kaulbeck.When he did so heprotested to Kaulbeck that he had not had a full week's work since Thanksgivingand asked why he could not have this particular job.Kaulbeck replied thatSchrader was 5 months behind in his dues and that there were paid-up men in theunion hall awaiting assignmentsUpon the completion of the telephone call McAllister refused Schrader the job atthe Papertronics site, stating that "he couldn't fight theBusinessAgent." Schrad-er has not since been employed by Gouverneur.B. The Employer's relationship with Local 60When asked on cross-examination if he knew whether Gouverneur Iron Workshad a contract with the Union, Schrader replied that he did not know, nor had heinquired of Foreman McAllister if the Company did have such a contract. Fur-thermore, there is nothing in the record to suggest that any collective-bargainingagreement, arrangement, or practice between Local 60 and Gouverneur is or everhas been in force and effect, or that there is or has been a general practice orarrangement to such effect. In this state of the record I conclude and find that nocollective agreement, practice, or arrangement between the Employer, and Local 60is or ever has been in existence.C. Analysis and conclusionsThere is no evidence whatever here of any contract, arrangement, understand-ing,or practice, valid or otherwise, whereby Local 60 represents Gouverneur'semployees and whereby Gouverneur's applicants for employment must be clearedby Local 60 as a condition of hiring and continued employment.While it may besurmised that Gouverneur would hire only employees referred or cleared by Re-spondent simply because, from McAllister's remarks about clearance, itappearstohave agreed to do so, such speculations are no substitute for proof of the existenceof an agreement.4 Suffice it to say that had there been an arrangement or agree-ment it would have found its way into the record.What we have here, then, is a labor organization which is not shown to becontractually related in any way to an employer, but upon whom it has effectivelyimposed its will so as to prevent it from hiring a qualified employee.If there be no contractual relation, then, between the two parties, or no agree-ment, practice, or arrangement relating to the hiring only of union members, thenitbecomes irrelevant whether the employee is or ever was a member of thatunion.Hence it is not only irrelevant here that Schrader was shown to be delin-quent in his union dues, but it is equally irrelevant whether he is or is not even amember of Local 60.InThe Radio Officers' Union of the Commercial Telegraphers Union, AFL (A.H. Bull Steamship Company) v. N.L R B,347 U.S 17, 42, the Supreme Court heldthat a union, in the absence of a valid union-security contract, caused the employerto discriminate against a union member by procuring the employer to reduce hisseniority,with consequent loss of employment, when he fell behind in his dues,since the union conduct encouraged employees to remain in good standing. Iperceive no difference between such a situation and the instant one where Schrader3 aicAllister, it appears from Schrader's and Parshley's testimony, was a member of theneighboring Iron Workers Local 440, as was Parshley.As the jobsite was located withinthe geographical jurisdiction of Local 60, McAllister appears to have been planning hisown clearance in accordance with the Union's internal rules4Cf.N.L R B v. Ford Radio & Mica Corporation,258 P 2d 457, 461-462 (C A 2) ;Morrison-Knudsen Company, Inc. v. N.L.R B.,276 F. 2d 63 (C A. 9). - 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas deprived of his employment by the whim of Local 60. Indeed, absent evidenceof existence of a legal hiring arrangement or practice,Local 60, it would seem,has no more claim to control whom this employer would hire than would somefraternal organization or the local chamber of commerce.Upon all the foregoing, therefore, I conclude and find that by Foreman McAl-lister'srefusal to hire Schrader because he would not be cleared by Local 60,Gouverneur thereby discriminated against him in what would be a violation ofSection 8 (a) (3) of the Act, had Gouverneur's action been properly before me.Nor is it essential that Gouverneur be a party to this proceeding.Here nocharge was filed against the Employer,hence no complaint issued against it. AsSection 8(b)(2) requires only a showing that the union caused or attempted tocause the employer to commit conduct which,if or when committed, would violate8(a)(3); and as, in the absence of a charge against an employer the GeneralCounsel has no authority to issue a complaint against such an employer,the factthat no such complaint has been issued does not preclude a finding that the unionagainst whom a complaint was filed had,in fact, violated Section 8(b)(2).5 Underallthe circumstances,therefore, I conclude and find that because Local 60'srefusal to clear Schrader for employment with Gouverneur was the direct cause ofGouverneur's discrimination against him by its refusal to hire him,Local 60 there-by violated Section 8(a) (2) of the Act, and by the same conduct thereby re-strained and coerced Schrader and its other employees in violation of Section8(b)(1)(A).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III above,occurring in connec-tion with the operations of the Company set forth in section I above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found and concluded that Respondent,Local 60, has unlawfully causedGouverneur to discriminate against Edward O.Schrader,I shall recommend that itcease and desist therefrom as to Schrader and any other applicant for employmentor employee,and take certain affirmative action designed to effectuate the policiesof the Act.By its refusal to clear Edward O. Schrader for employment, Local 60 therebydeprived Schrader of gainful employment to which he would have been entitled asa qualified ironworker in a vacancy shown to have existed when he applied for andwas refused employment. In view of the monetary loss thus occasioned by Local60's unlawful conduct, I shall recommend that Local 60 be required to reimburseSchrader for the wages lost by its action,7computation being accomplished in thecustomary manner 8 with interest assessed at the rate of six percent per annum fromMarch 26, 1964, the date upon which he was refused employment.9[Recommended Order omitted from publication.]5 The Radio Officers' Union etc. v. N.L.R.B., supra,at 53-54.8 TheRadio Officers' Union etc. v. N.L.R.B., supra,at 26-27, 42.7 The Radio Officers' Union etc. v. N.L.R.B., supra,at 54.8F.W. Woolworth Company,90 NLRB 289;Crossett Lumber Company,8 NLRB 440.8 IsisPlumbing & HeatingCo., 138 NLRB 716.Seneca Plastics,IncorporatedandGlass Bottle Blowers Asso-ciation of the United States and Canada,AFL-CIO.Case No.8-CA-34920.October 30, 1964DECISION AND ORDEROn July 9, 1964, Trial Examiner Frederick U. Reel issued his De-cision in the above-entitled proceeding, finding that the Respondent149 NLRB No. 34.